DETAILED ACTION
Currently claims 1-13 are pending for application 17/003276 filed 26 August 2020. All references in the IDS have been considered. It is noted that this application claims priority to foreign application JP2019-153723 for which a translated copy has not currently filed as required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a computer readable memory implementation which is a product. Claims 12 and 13 recite a method and system, respectively.
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “to learn a path in an at least two-dimensional exploring space from an initial point to a goal point while avoiding at least one obstacle in the exploring space for movement of an agent from the initial point to the goal point, each of the initial point, the goal point, and the at least one obstacle having corresponding absolute coordinates, the exploring space comprising individual unit spaces segmentized therein”, “the learning program causing the processing apparatus to carry out: a first step of assembling the unit spaces in blocks to thereby construct unit blocks each comprised of corresponding unit spaces” , “a second step of combining the unit blocks with each other to thereby construct a block space”, “a third step of setting a sub initial point and a sub goal candidate region in the block space, the sub initial point corresponding to the initial point, the sub goal candidate region corresponding to the goal point”, “a fourth step of exploring, in the block space, a global path from the sub initial point to the sub goal candidate region for movement of the agent” , “a fifth step of limiting, based on the global path, the exploring space to thereby determine a limited space in the exploring space”, “a sixth step of arranging a sub goal in the limited space in accordance with a position of the goal point”, and “an eighth step of exploring, in the limited space, a target path from the initial point to the sub goal” as drafted, are mental steps of learning a path between a block space configuration obstacles, target/goal, and agent (act of judgement/evaluation but with configuration functionality also performable with pen and paper), assembling and combining blocks and positioning agent, obstacles, and target/goal (judgement with the configuration functionality also performable with pen and paper)  exploration of the block space in search of a path (evaluation, judgement, observation with this function also being amenable to pen/paper), limiting the exploration space in response to the exploration (judgement, evaluation, pen/paper), arranging/configuring goal and agent in the limited space (judgement  with the configuration functionality also performable with pen and paper), and further exploration of the limited block space in search of a path (evaluation, judgement, observation with this function also being amenable to pen/paper).  Moreover, the limitations “a seventh step of transforming the absolute coordinates of each of the at least one obstacle and the sub goal in the limited space into corresponding relative coordinates relative to a position of the agent located in the limited space” as drafted, are mathematical steps for performing a coordinate space transformation. These limitations, therefore fall within the mental processes and mathematical concepts groups.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality includes “A computer-readable non-transitory storage medium comprising a learning program that causes a processing apparatus”,  the computer and computer components (including the learning program) are recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be computer implemented (-viz., “A computer-readable non-transitory storage medium comprising a learning program that causes a processing apparatus”). These elements are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity (generic computer system, processing resources, links the judicial exception to a particular, respective, technological environment).  The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components; mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 12 and 13, which respectively recite a method implementation and a system implementation in which claim 13 recites the additional limitation of a system, processing apparatus, and memory (generic computing components that are insignificant extra-solution activity for reasons stated with respect to claim 1).
As to dependent claims 2-4, 6-11 which depend from claim 1, additional limitations are recited that fall under Step2A prong 1 as mental steps: 
Claims 2: … “wherein: the second step comprises: a step of determining, when combining the unit blocks with each other, whether to arrange an additional obstacle in at least one of the unit blocks in accordance with a share of the at least one obstacle in a region of the exploring space, the region corresponding to the at least one of the unit blocks;” (judgement, evaluation, including pen and paper)
Claims 3: … “wherein: the determining step determines whether to arrange the additional obstacle in the at least one of the unit blocks in accordance with a comparison between the share of the at least one obstacle in a region of the exploring space and a variable threshold; and the second step comprises a step of setting a value of the threshold to be higher than a predetermined reference value during an early stage of the learning of the target path.” (judgement, evaluation, including pen and paper, with the setting of the threshold also a mental step of judgement)
Claims 4: wherein: the fourth step performs, …, the following steps of: …; arranging the agent at the sampling point; … and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using ….  (judgement including pen and paper for arrangement of the agent)
Claims 6: wherein: the sixth step arranges the sub goal at a selected unit space in the limited space such that: the at least one obstacle is not located at the selected unit space; and 49 the selected unit space is located to be adjacent to the agent located in the limited space.  (observation, judgement, evaluation for test space configuration including with pen and paper) 
Claims 7: wherein: the at least one obstacle consists of plural obstacles; and the fifth step regards respective regions of the exploring space located outside of the global path as the obstacles.   (observation, judgement, evaluation for test space configuration including with pen and paper)
Claims 8 : “wherein: the eighth step comprises: a step of determining whether no paths are present from the initial point to the sub goal; a step of checking whether exploring of at least one path from the initial point to the sub goal is feasible in the limited space in accordance with a sampling-based algorithm in response to determination that no paths are present from the initial point to the sub goal; and a step of updating the block space in response to determination that exploring of at least one path from the initial point to the sub goal is not feasible in the limited space” (judgement, observation, evaluation for feasibility but reconfiguration also a mental step including pen and paper/observation/judgement) 
Claims 9 : “wherein the initial point of the agent is located at a selected unit space in the limited area, the selected unit space being adjacent to the sub goal at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the initial point to be farther from the sub goal each time the agent has succeeded in reaching the sub goal from the initial point in the eighth step” (judgement, evaluation in selectivity of configuration elements but also with re-configuration also part of the judgement, evaluation including pen and paper) 
Claims 10: “wherein the sub initial point of the agent is located at a selected unit block in the block space, the selected unit block being adjacent to the sub goal candidate region at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the sub initial point to be farther from the sub goal candidate region each time the agent has succeeded in reaching the sub goal candidate region from the sub initial point in the eighth step.  (judgement, evaluation in selectivity of configuration elements but also with re-configuration also part of the judgement, evaluation including pen and paper) 
Claims 11: “wherein: the target path comprises a plurality of states, and a plurality of links each located between a corresponding adjacent pair of the states, the learning program causing the processing apparatus to further carry out: a step of eliminating, from the target path, duplicated links; and a step of eliminating, from the target path, one of the states, a length between the one of the states and a next adjacent state thereof in the plurality of states being larger than a predetermined threshold length.  (judgement, evaluation in selectivity of configuration elements including link elimination but also with re-configuration also part of the judgement, evaluation including pen and paper) 
In addition, it is noted that claims 4 and 5 recite additional limitations that fall under Step2A prong 1 as mathematical steps in the mathematical concepts group:
Claims 4: “wherein: the fourth step performs, as a sampling-based algorithm, the following steps of: randomly setting a sampling point in the block space; arranging the agent at the sampling point; and developing a tree from the sampling point toward the sub goal candidate point to thereby cause the tree to arrive at the sub goal candidate point as the global path; and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function.  (development of tree based on sampling-based algorithm including random sampling)
Claims 5: … wherein: the fourth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the global path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the global path, an optimal path from sub initial point to the sub goal candidate point in accordance with the learned function; and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function.  (using a learned function/mathematical algorithm for exploring the block space) 
In addition, claims 4 and 5 recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows: each of claims 4 and 5 recites “supervised learning” and “reinforcement learning”; each of the elements of “supervised learning” and “reinforcement learning”, is recited at a high level of generality that merely generally links the judicial exception to a particular, respective, technological environment (namely machine learning methods) and does not impose a meaningful limitation on the judicial exception. 
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
In summary, as shown in the analysis above, claims 1-13 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“A Coarse-to-Fine Approach for Fast Path Finding for Mobile Robots”, 2009 IEEE/RSJ International Conference on Intelligent Robots and Systems, 2009, pp. 5414-5419), hereinafter referred to as Lee, in view of Kuo et al. (“Deep sequential models for sampling-based planning”, https://arxiv.org/abs/1810.00804, arXiv:1810.00804v1 [cs.RO] 1 Oct 2018, pp. 1-8), hereinafter referred to as Kuo, and in further view of Florensa et al. (“Reverse Curriculum Generation for Reinforcement Learning”, https://arxiv.org/abs/1707.05300, arXiv:1707.05300v3 [cs.AI] 23 Jul 2018, pp. 1-14), hereinafter referred to as Florensa.

In regards to claim 1, Lee teaches A computer-readable non-transitory storage medium comprising a learning program that causes a processing apparatus to learn a path in an at least two-dimensional exploring space from an initial point to a goal point while avoiding at least one obstacle in the exploring space for movement of an agent from the initial point to the goal point, each of the initial point, the goal point, and the at least one obstacle having corresponding absolute coordinates, the exploring space comprising individual unit spaces segmentized therein, the learning program causing the processing apparatus to carry out: ([Abstract, p. 5417, Section IV, Figure 3] A simple but effective method for fast path finding for mobile robots in grid-based search space is presented. The paper presents a systematic way to reduce the resolution of a grid map preserving the occupancy structure of the original map. Paths are found in two steps with varying quantization levels of the space in coarse-to-fine manner., In this section we present experimental performance results of the proposed coarse-to-fine path finder (CFA*) in comparison with low-level A* search. The experiments were performed on a large test map of size 935 × 315, which is shown in Fig. 7. T… All experiments were run on a 3GHz Pentium PC with Linux system., wherein a motion planning framework (method/system/algorithm implemented on a computer, interpreted as including a memory with the corresponding program) learns a path (using CFA*) for a robot/agent in a gridded environment (e.g., Figure 3, with absolute coordinates at least in the sense that a distance metric such as r is applicable to any single dimension of that system) such that the system explores (using CFA*) the grid space between a start/initial point and a goal point over intervening free blocks/spaces (segmentized across the grid space) while avoiding intervening obstacles occupying selected spaces.) a first step of assembling the unit spaces in blocks to thereby construct unit blocks each comprised of corresponding unit spaces; ([p. 5416, Section IV, Figure 3, Figure 4, Figure 7] The experiments were performed on a large test map of size 935 × 315, which is shown in Fig. 7. The test map was obtained by decomposing our real office environment of 74.8 m × 25.2 m in uniform grid with the cell size of 8 cm × 8 cm., wherein the grid environment consisting of free block spaces and obstacle block spaces such as shown in Figures 3, 4, and 7 (with figure 7 in particularly showing the assemblage over that grid space based upon an abstraction of a real office space).a second step of combining the unit blocks with each other to thereby construct a block space; ([p. 5415, Section II, Figure 1, Figure 7] An abstraction of the space, called block map, is then built from the configuration map by merging each disjoint neighboring k × k grid cells into a single block. By this abstraction a m × m configuration map is reduced into a [m/k] x [m/k] × block map. The state of each block is set to be occupied if all of the grid cells within the block are occupied and set to be free otherwise. Figure 3 shows an example of building a block map from a sample configuration map., wherein the motion planning framework combines/merges the unit blocks to form a coarse grid space of blocks but wherein, in more general sense, blocks are also combined/connected in the abstraction of extended objects in the initial (highest resolution) grid space (to form for example the walls shown in Figure 7) a third step of setting a sub initial point and a sub goal candidate region in the block space, the sub initial point corresponding to the initial point, the … goal candidate region corresponding to the goal point; ([p. 5416, Section III, Figure 1, Figure 5, Figure 6, Figure 9] For a given pair of start position S and goal position G in the configuration map, we first determine the corresponding start block S' and goal block G' in the block map which include S and G respectively. We define a block path as the path found in the block map from a start block S' to a goal block G'. The block path is found by A* search in the block map based on 8-connectivity. The search on a block map can be done very fast since the size of the search space has been greatly reduced. The resulting block path is used to restrict the search space of the configuration map in the next fine search., wherein the robot’s (agent’s) initial position determines both the starting block (initial block such as shown in Figure 5) that also comprises an initial sub-point within that block associated with the agent/robot that characterizes a center reference point within that robot (e.g., Figure 2 with robot radius r_t and robot center) and wherein the motion planning framework determines also goal candidate region in the block/grid space (i.e., as shown in Figure 6 where the region with the goal may include a coarse block containing a set of blocks but also more generally comprising any single block and alternatively with the candidate region of the goal corresponding to any formulated scenario configuration to be evaluated – i.e., a candidate for evaluation).) a fourth step of exploring, in the block space, a global path from the sub initial point to the … goal candidate region for movement of the agent; ([p. 5416, Section III, Figure 5, Figure 6] For a given pair of start position S and goal position G in the configuration map, we first determine the corresponding start block S' and goal block G' in the block map which include S and G respectively. We define a block path as the path found in the block map from a start block S' to a goal block G'. The block path is found by A* search in the block map based on 8-connectivity. The search on a block map can be done very fast since the size of the search space has been greatly reduced. The resulting block path is used to restrict the search space of the configuration map in the next fine search., wherein a search algorithm (A*) is used to explore the grid/block space to determine an optimized path (global path) from the initial position of the robot/agent to the goal point/region.) a fifth step of limiting, based on the global path, the exploring space to thereby determine a limited space in the exploring space; ([p. 5416, Section III, Figure 5, Figure 6]For a given pair of start position S and goal position G in the configuration map, we first determine the corresponding start block S' and goal block G' in the block map which include S and G respectively. We define a block path as the path found in the block map from a start block S' to a goal block G'. The block path is found by A* search in the block map based on 8-connectivity. The search on a block map can be done very fast since the size of the search space has been greatly reduced. The resulting block path is used to restrict the search space of the configuration map in the next fine search., wherein, in response to the determination of an initial (global) path (in the coarse grid space), the exploration space is restricted/limited (for a subsequent exploration step) with that limited space including augmentations (along the periphery).) a sixth step of arranging a … goal in the limited space in accordance with a position of the goal point; ([p. 5417, Section III, Figure 5] A final path at fine resolution is then obtained by applying A* search on the configuration map under the constraint that the searching space is restricted to the set of all grid cells belonging to the augmented block path., wherein, the goal is specified/arranged within the limited space determined in response to the first exploration (e.g., see Figure 5).)… and an eighth step of exploring, in the limited space, a target path from the initial point to the… goal.  ([p. 5417, Section III, Figure 5] A final path at fine resolution is then obtained by applying A* search on the configuration map under the constraint that the searching space is restricted to the set of all grid cells belonging to the augmented block path., wherein a second/final exploration step is performed over the restricted grid space (which defines and includes a target path) to determine an objective/target path between the initial point (robot/agent starting block) to the goal.)
However, Lee does not explicitly teach sub… sub … a seventh step of transforming the absolute coordinates of each of the at least one obstacle and the sub goal in the limited space into corresponding relative coordinates relative to a position of the agent located in the limited space. Lee does not teach a specific step of transforming the overall grid structure representation into a local coordinate system (e.g., one which might include rotational transformations and be centered at the robot) and does not specifically disclose a sub-goal that is distinct from the overall goal.
However, Kuo, in the analogous environment of  robot path planning, teaches  a seventh step of transforming the absolute coordinates of each of the at least one obstacle and the … goal in the limited space into corresponding relative coordinates relative to a position of the agent located in the limited space ([p. 3, Section IIA, p. 5, Section IIIA, Algorithms 1, 2] When steering, one starts from node xnearest and heads in the direction of the sampled point xrand. The end node of a single step of the steering function, xnew, lies within a distance r of xnearest, within a sphere Bxnearest,r. In the original RRT∗ , xnew is chosen to minimize the distance to xrand. We replace this function with SteerWithModel, as shown in algorithm 2. SteerWithModel proceeds as follows. First, we find µ, the optimal point according to the original RRT∗ algorithm. Next, we would like to sample a point within steering distance r of xnearest conditioned on the sequence model, λ, along with any observations from available sensors, Obs., For the case of the HMMs, we had 3 hidden states, perhaps interpretable as corresponding to having not yet entered the the passage, being in the passage, and having traversed it. We extracted the agent’s distance to the passage entrance, the presence of the agent in the passage, and the coordinates of the agent on the map as observed features., wherein (in a sampling-based path planning framework), the exploration protocol includes a determination of a relative distance between a point in the search space and the agent  point (e.g. algorithm 2 shows the formation of a metric between a nearest RRT and a point in the sample space with the agent start position interpreted as including also the agent) but with the determination of relative distances between the agent and space configuration also indicating a transformation to a relative coordinate system situated at the agent (with the goal also having this property for a bi-directional RRT form or more generally indicative of the completion of the RRT at the goal)  such that this evaluation is also performed in the context of a limited sampling space (in the sense that the steering/HMM model limits the exploration space).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Kuo for a seventh step to transform the absolute coordinates of each of the at least one obstacle and the goal in the limited space into corresponding relative coordinates relative to a position of the agent located in the limited space. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved the efficiency of steering effectiveness in sampling-based robot planning algorithms by using learned sequence models for sample selection taking into account relative positions of agent and target in the sampling space  (Kuo, [Abstract, p. 8, Section IV,  Figure 4, Figure 5, Table II]).
However, Lee and Kuo do not teach sub… sub … sub …. Kuo does not specifically disclose a sub-goal that is distinct from the overall goal.
However, Florensa, in the analogous environment of robot motion planning teaches a fourth step of exploring, in the block space, a global path from the sub initial point to the sub goal candidate region for movement of the agent;… a sixth step of arranging a sub goal in the limited space in accordance with a position of the goal point; a seventh step of transforming the absolute coordinates of each of the at least one obstacle and the sub goal in the limited space into corresponding relative coordinates relative to a position of the agent located in the limited space. ([p. 4, Section 4, p. 11, Section A2, Algorithms 1, 2] On the other hand, it is usually easy for the learning agent (i.e. our current policy πi) to reach the goal S g from states nearby a goal state s g ∈ S g . Therefore, learning from these states will be fast because the agent will perceive a strong signal, even under the indicator reward introduced in Section 3.2. Once the agent knows how to reach the goal from these nearby states, it can train from even further states and bootstrap its already acquired knowledge. This reverse expansion is inspired by classical RL methods like Value Iteration or Policy Iteration [34], although in our case we do not assume knowledge of the transition model and our environments have high-dimensional continuous action and state spaces., The aim of our tasks is to reach a specified goal region S g from all start states s0 ∈ S 0 that are feasible and within a certain distance of that goal region., wherein a reverse curriculum path planning framework determines a sequence of subgoals to successively solve in which the subgoal is progressively located further from the agent start position (through the successive repositioning of the start position) such that a distinct exploration step is performed relative to each subgoal configuration (with the exploration process associated with the reward-based determination of a probability of reaching the target at some time step, with a general exploration over a limited space based on the learned stochastic policy and with the evaluation methodology also including relative distance between subgoals and the goal region).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Kuo to incorporate the teachings of Florensa a fourth step to explore, in the block space, a global path from the sub initial point to the sub goal candidate region for movement of the agent;… a sixth step to arrange a sub goal in the limited space in accordance with a position of the goal point; and a seventh step to transform the absolute coordinates of each of the at least one obstacle and the sub goal in the limited space into corresponding relative coordinates relative to a position of the agent located in the limited space. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using curriculum learning in which a succession of progressively harder subgoal-agent starting point scenarios are used to efficiently learn the path. (Florensa, [Abstract, p. 8, Section 6,  Figure 2, Figure 5, Table II]).

In regards to claim 4, the rejection of claim 1 is incorporated and Lee further teaches  wherein: the fourth step performs, as a sampling-based algorithm, the following steps of: randomly setting a sampling point in the block space; arranging the agent at the sampling point; and developing a … from the sampling point toward the … goal candidate point to thereby cause the tree to arrive at the … goal candidate point as the global path;  ([p. 5416, Section III, p. 5417, Section IV, Figure 5, Figure 6] For a given pair of start position S and goal position G in the configuration map, we first determine the corresponding start block S' and goal block G' in the block map which include S and G respectively. We define a block path as the path found in the block map from a start block S' to a goal block G'. The block path is found by A* search in the block map based on 8-connectivity. The search on a block map can be done very fast since the size of the search space has been greatly reduced. The resulting block path is used to restrict the search space of the configuration map in the next fine search., We then applied CFA* and A* search for each of randomly generated 2,000 free location pairs on the test configuration map and recorded their runtimes and solution path lengths. …Although our implementation of A* search was not fully optimized, it doesn't matter because CFA* uses the same A* implementation with low level A* for both coarse and fine search., wherein a search algorithm (A*) is used to explore the grid/block space to determine an optimized path (global path) from the initial position of the robot/agent to the goal point/region but such that the configuration space includes random sampling of grid points that correspond to agent and target initial locations in the test configuration map with a (global) path determined between the agent and target/goal via A* search exploration across sample points within that grid.) 
However, Lee does not explicitly teach  tree … sub… sub … and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function. Lee does not disclose details of the A* search algorithm (although he does make reference to the application of the RRT algorithm for high dimensional problems – p. 5414, Section I), does not make use of a machine learning algorithm to learn a target path, and does not specifically disclose a sub-goal that is distinct from the overall goal.
However, Kuo, in the analogous environment of  robot path planning, teaches  wherein: the fourth step performs, as a sampling-based algorithm, the following steps of: randomly setting a sampling point in the block space; arranging the agent at the sampling point; and developing a tree from the sampling point toward the … goal candidate point to thereby cause the tree to arrive at the … goal candidate point as the global path;   ([p. 2, Section II, p. 5, Section IIIA] The algorithm presented here, DeRRT∗ , combines a sequence model with a sampling-based planner, RRT∗ . RRTbased algorithms create a tree which explores a configuration space. The tree is used to efficiently connect an initial state to a goal state in that configuration space. Given an initial state, RRT∗ samples locations uniformly and then attempts to connect them to that original node. The tree reaches outward to cover the configuration space with a bias for large unexplored Voronoi cells, eventually finding paths to the goal state. In this way, RRT interleaves two steps: picking a point and steering toward it while avoiding obstacles and infeasible areas., We created a 2D environment where a robot navigates from a start location to a goal region. At each instance of this problem, we randomized the start and end positions., wherein an RRT-based path planning framework includes the random sampling (generally from a uniform but also with non-uniform but random sample sequence models) of the grid space and constructs a tree based upon the evaluation of the random samples in order to determine a path between the agent starting point to the goal point (where the agent and target positions are randomly sampled across different test configurations).) and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the … goal in accordance with the learned function ([p. 3, Section IIA, p. 4, Section IIIC]  At the other extreme, the sequence model may choose to disregard the free space samples if the future path is clear. The structure of most sequence models makes computing this likelihood term very efficient by decoupling the cost into the cost of the previous path, which is shared by all future paths, and an additional term for the new position and the new observations., The recurrent networks take a local observation around the current point, the current position, and the current optimal direction. Local observations and map features are embedded into a fixed-dimensional input vector. Convolutional layers can be co-trained with the recurrent model to take input images of the map or any other perceptual information. This eliminates the need for feature engineering and provides robustness to perceptual uncertainty; we do not need to commit to the presence or absence of a feature in the environment. The network learns one embedding layer to embed the local observations at the current position…. At training time, the network is supplied with a series of traces of successful plans. … At each time step during training, stochastic gradient descent is used to maximize the likelihood shown in equation 1., wherein a supervised learning algorithm trains a neural network (primarily the LSTM but also the combination of the CNN and LSTM) to learn a probability distribution that specifies promising directions for tree growth in the (RRT-based) sampling space; in other words,  the neural network learns (using successful plans) efficient exploration strategies/points in the determination of optimal paths.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Kuo for the fourth step to perform, as a sampling-based algorithm, the following steps of: randomly setting a sampling point in the block space; arranging the agent at the sampling point; and developing a tree from the sampling point toward the goal candidate point to thereby cause the tree to arrive at the goal candidate point as the global path; and for the eighth step to perform, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the goal in accordance with the learned function.   The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved the efficiency of steering effectiveness in sampling/tree-based robot planning algorithms by using learned sequence models for sample selection taking into account relative positions of agent and target in the sampling space  (Kuo, [Abstract, p. 8, Section IV,  Figure 4, Figure 5, Table II]).
However, Lee and Kuo do not teach sub… sub … sub …. Kuo does not specifically disclose a sub-goal that is distinct from the overall goal.
However, Florensa, in the analogous environment of robot motion planning teaches wherein: the fourth step performs, as a sampling-based algorithm, the following steps of: randomly setting a sampling point in the block space; arranging the agent at the sampling point; and developing a tree from the sampling point toward the sub goal candidate point to thereby cause the tree to arrive at the sub goal candidate point as the global path; and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function. ([p. 3, Section 2, p. 4, Section 4, p. 11, Section A2, Algorithms 1, 2] Our approach can be understood as sequentially composing locally stabilizing controllers by growing a tree of stabilized trajectories backwards from the goal state, similar to work done by Tedrake et al. [23]., On the other hand, it is usually easy for the learning agent (i.e. our current policy πi) to reach the goal S g from states nearby a goal state s g ∈ S g . Therefore, learning from these states will be fast because the agent will perceive a strong signal, even under the indicator reward introduced in Section 3.2. Once the agent knows how to reach the goal from these nearby states, it can train from even further states and bootstrap its already acquired knowledge. This reverse expansion is inspired by classical RL methods like Value Iteration or Policy Iteration [34], although in our case we do not assume knowledge of the transition model and our environments have high-dimensional continuous action and state spaces., The aim of our tasks is to reach a specified goal region S g from all start states s0 ∈ S 0 that are feasible and within a certain distance of that goal region., wherein a reverse curriculum path planning framework determines a sequence of subgoals to successively solve in which the subgoal is progressively located further from the agent start position (through the successive random repositioning of the agent start position) such that a distinct tree-based exploration step is performed relative to each subgoal configuration (with the exploration process associated with the reward-based determination of a probability of reaching the target at some time step, with a general exploration over a limited space based on the learned stochastic policy that learns a function for finding the optimal path using reinforcement learning).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Kuo to incorporate the teachings of Florensa for the fourth step to perform, as a sampling-based algorithm, the following steps of: randomly setting a sampling point in the block space; arranging the agent at the sampling point; and developing a tree from the sampling point toward the sub goal candidate point to thereby cause the tree to arrive at the sub goal candidate point as the global path; and the eighth step to perform, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using curriculum learning in which a succession of progressively harder subgoal-agent starting point scenarios are used to efficiently learn the path exploration policy using reinforcement learning. (Florensa, [Abstract, p. 8, Section 6,  Figure 2, Figure 5, Table II]).

In regards to claim 5, the rejection of claim 1 is incorporated and Lee does not further teach  wherein: the fourth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the global path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the global path, an optimal path from sub initial point to the sub goal candidate point in accordance with the learned function; and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function. Lee does not make use of a machine learning algorithm to learn a target path, and does not specifically disclose a sub-goal that is distinct from the overall goal.
However, Kuo, in the analogous environment of  robot path planning, teaches  wherein: the fourth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the global path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the global path, an optimal path from sub initial point to the … goal candidate point in accordance with the learned function; and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the … goal in accordance with the learned function. ([p. 3, Section IIA, p. 4, Section IIIC]  At the other extreme, the sequence model may choose to disregard the free space samples if the future path is clear. The structure of most sequence models makes computing this likelihood term very efficient by decoupling the cost into the cost of the previous path, which is shared by all future paths, and an additional term for the new position and the new observations., The recurrent networks take a local observation around the current point, the current position, and the current optimal direction. Local observations and map features are embedded into a fixed-dimensional input vector. Convolutional layers can be co-trained with the recurrent model to take input images of the map or any other perceptual information. This eliminates the need for feature engineering and provides robustness to perceptual uncertainty; we do not need to commit to the presence or absence of a feature in the environment. The network learns one embedding layer to embed the local observations at the current position…. At training time, the network is supplied with a series of traces of successful plans. … At each time step during training, stochastic gradient descent is used to maximize the likelihood shown in equation 1., wherein a supervised learning algorithm trains a neural network (primarily the LSTM but also the combination of the CNN and LSTM) to learn a probability distribution that specifies promising directions for tree growth in the (RRT-based) sampling space (where the goal and agent are representable as points/subpoints in a cartesian coordinate system as previously pointed out); in other words,  the neural network learns (using successful plans) efficient exploration strategies/points in the determination of optimal paths in both steps 4 and 8.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Kuo for wherein: the fourth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the global path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the global path, an optimal path from sub initial point to the goal candidate point in accordance with the learned function; and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the goal in accordance with the learned function.   The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved the efficiency of steering effectiveness in sampling/tree-based robot planning algorithms by using learned sequence models for sample selection taking into account relative positions of agent and target in the sampling space  (Kuo, [Abstract, p. 8, Section IV,  Figure 4, Figure 5, Table II]).
However, Lee and Kuo do not teach sub… sub …. Kuo does not specifically disclose a sub-goal that is distinct from the overall goal.
However, Florensa, in the analogous environment of robot motion planning teaches wherein: the fourth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the global path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the global path, an optimal path from sub initial point to the sub goal candidate point in accordance with the learned function; and the eighth step performs, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function.  ([p. 3, Section 2, p. 4, Section 4, p. 11, Section A2, Algorithms 1, 2] Our approach can be understood as sequentially composing locally stabilizing controllers by growing a tree of stabilized trajectories backwards from the goal state, similar to work done by Tedrake et al. [23]., On the other hand, it is usually easy for the learning agent (i.e. our current policy πi) to reach the goal S g from states nearby a goal state s g ∈ S g . Therefore, learning from these states will be fast because the agent will perceive a strong signal, even under the indicator reward introduced in Section 3.2. Once the agent knows how to reach the goal from these nearby states, it can train from even further states and bootstrap its already acquired knowledge. This reverse expansion is inspired by classical RL methods like Value Iteration or Policy Iteration [34], although in our case we do not assume knowledge of the transition model and our environments have high-dimensional continuous action and state spaces., The aim of our tasks is to reach a specified goal region S g from all start states s0 ∈ S 0 that are feasible and within a certain distance of that goal region., wherein a reverse curriculum path planning framework determines a sequence of subgoals to successively solve in which the subgoal is progressively located further from the agent (sub-point) start position (through the successive random repositioning of the agent start position) such that a distinct tree-based exploration step is performed relative to each subgoal configuration (with the exploration process associated with the reward-based determination of a probability of reaching the target at some time step, with a general exploration over a limited space based on the learned stochastic policy that learns a function for finding (exploring in steps 4 and 8) the optimal path using reinforcement learning).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Kuo to incorporate the teachings of Florensa for the fourth step to perform, as a learning-based algorithm, the following steps of: previously learning a function of the global path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the global path, an optimal path from sub initial point to the sub goal candidate point in accordance with the learned function; and for the eighth step to perform, as a learning-based algorithm, the following steps of: previously learning a function of the target path using a supervised learning algorithm or a reinforcement learning algorithm; and exploring, as the target path, an optimal path from initial point to the sub goal in accordance with the learned function. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using curriculum learning in which a succession of progressively harder subgoal-agent starting point scenarios are used to efficiently learn the path exploration policy using reinforcement learning. (Florensa, [Abstract, p. 8, Section 6,  Figure 2, Figure 5, Table II]).

In regards to claim 6, the rejection of claim 1 is incorporated and Lee further teaches wherein: the sixth step arranges the … goal at a selected unit space in the limited space such that: the at least one obstacle is not located at the selected unit space; ([p. 5417, Section III, Figure 5, Figure 6] A final path at fine resolution is then obtained by applying A* search on the configuration map under the constraint that the searching space is restricted to the set of all grid cells belonging to the augmented block path., wherein, the goal is specified/arranged within the limited space determined in response to the first exploration (e.g., see Figure 5) such that this goal position does not coincide with an obstacle.)  
However, Lee and Kuo do not explicitly teach sub…  and the selected unit space is located to be adjacent to the agent located in the limited space. Neither Lee nor Kuo specifically disclose a sub-goal that is distinct from the overall goal. Neither Lee nor Kuo explicitly teaches a configuration in which the (sub)goal is in a block next to the agent block, although either framework (Kuo or Lee) does not clearly exclude this configuration.
However, Florensa, in the analogous environment of robot motion planning teaches wherein: the sixth step arranges the sub goal at a selected unit space in the limited space such that: the at least one obstacle is not located at the selected unit space; and the selected unit space is located to be adjacent to the agent located in the limited space ([p. 2, Section 1, p. 4, Section 4, p. 11, Section A2, Algorithm 1, Procedure 2] The robot is first trained to reach the goal from start states nearby a given goal state. Then, leveraging that knowledge, the robot is trained to solve the task from increasingly distant start states., On the other hand, it is usually easy for the learning agent (i.e. our current policy πi) to reach the goal S g from states nearby a goal state s g ∈ S g . Therefore, learning from these states will be fast because the agent will perceive a strong signal, even under the indicator reward introduced in Section 3.2. Once the agent knows how to reach the goal from these nearby states, it can train from even further states and bootstrap its already acquired knowledge. This reverse expansion is inspired by classical RL methods like Value Iteration or Policy Iteration [34], although in our case we do not assume knowledge of the transition model and our environments have high-dimensional continuous action and state spaces., The aim of our tasks is to reach a specified goal region S g from all start states s0 ∈ S 0 that are feasible and within a certain distance of that goal region., wherein a reverse curriculum path planning framework determines a sequence of subgoals to successively solve in which the subgoal starts is initially located “nearby” the agent (interpreted as including a block that is adjacent to the agent) and is progressively located further from the agent (sub-point) start position (through the successive random repositioning of the agent start position) such that a distinct exploration step is performed relative to each subgoal configuration (with the exploration process associated with the reward-based determination of a probability of reaching the target at some time step, with a general exploration over a limited space based on the learned stochastic policy that learns a function for finding (exploring in steps 4 and 8) the optimal path using reinforcement learning).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Kuo to incorporate the teachings of Florensa for the sixth step to arrange the sub goal at a selected unit space in the limited space such that: the at least one obstacle is not located at the selected unit space; and the selected unit space to be located to be adjacent to the agent located in the limited space. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using curriculum learning in which a succession of progressively harder subgoal-agent starting point scenarios are used to efficiently learn the path exploration policy using reinforcement learning. (Florensa, [Abstract, p. 8, Section 6,  Figure 2, Figure 5, Table II]).

In regards to claim 7, the rejection of claim 1 is incorporated and Lee further teaches wherein: the at least one obstacle consists of plural obstacles; and the fifth step regards respective regions of the exploring space located outside of the global path as the obstacles. ([p. 5416, Section III, Figure 7]  For a given pair of start position S and goal position G in the configuration map, we first determine the corresponding start block S' and goal block G' in the block map which include S and G respectively. We define a block path as the path found in the block map from a start block S' to a goal block G'. The block path is found by A* search in the block map based on 8-connectivity. The search on a block map can be done very fast since the size of the search space has been greatly reduced. The resulting block path is used to restrict the search space of the configuration map in the next fine search., wherein the obstacles to be avoided by the agent include obstacles that extend over multiple blocks as well as over multiple obstacle types (e.g., the office environment of Figure 7), and wherein, the exploration space includes only the region within the test map which is bounded by walls (i.e., anything within the walls or beyond/outside of the walls is clearly untraversable and therefore not in the exploration space even for the first exploration of that space but wherein the augmented limited space also has a well-defined extent to be explored such that anything outside of that space is, in a broader sense, are spaces also to be avoided – i.e., are also obstacles to the optimal path finding).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Kuo and Florensa for the same reasons as pointed out for claim 1.

In regards to claim 9, the rejection of claim 1 is incorporated and Lee further teaches wherein the initial point of the agent is located at a selected unit space in the limited area, ([p. 5417, Section III, Figure 5, Figure 6] A final path at fine resolution is then obtained by applying A* search on the configuration map under the constraint that the searching space is restricted to the set of all grid cells belonging to the augmented block path., wherein, the goal is specified/arranged within the limited space determined in response to the first exploration (e.g., see Figure 5) such that this goal position does not coincide with an obstacle.)  
However, Lee and Kuo do not explicitly teach the selected unit space being adjacent to the sub goal at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the initial point to be farther from the sub goal each time the agent has succeeded in reaching the sub goal from the initial point in the eighth step.  Neither Lee nor Kuo specifically disclose a sub-goal that is distinct from the overall goal. Neither Lee nor Kuo explicitly teaches a configuration in which the (sub)goal is in a block next to the initial point/agent block, although either framework (Kuo or Lee) does not clearly exclude this configuration.
However, Florensa, in the analogous environment of robot motion planning teaches the selected unit space being adjacent to the sub goal at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the initial point to be farther from the sub goal each time the agent has succeeded in reaching the sub goal from the initial point in the eighth step ([p. 2, Section 1, p. 4, Section 4, p. 11, Section A2, Algorithm 1, Procedure 2] The robot is first trained to reach the goal from start states nearby a given goal state. Then, leveraging that knowledge, the robot is trained to solve the task from increasingly distant start states., On the other hand, it is usually easy for the learning agent (i.e. our current policy πi) to reach the goal S g from states nearby a goal state s g ∈ S g . Therefore, learning from these states will be fast because the agent will perceive a strong signal, even under the indicator reward introduced in Section 3.2. Once the agent knows how to reach the goal from these nearby states, it can train from even further states and bootstrap its already acquired knowledge. This reverse expansion is inspired by classical RL methods like Value Iteration or Policy Iteration [34], although in our case we do not assume knowledge of the transition model and our environments have high-dimensional continuous action and state spaces., The aim of our tasks is to reach a specified goal region S g from all start states s0 ∈ S 0 that are feasible and within a certain distance of that goal region., wherein a reverse curriculum path planning framework determines a sequence of subgoals to successively solve in which the agent (starting position/point) is initially located “nearby” the sub-goal (interpreted as including a block that is adjacent to the agent) and is progressively located further from the agent (sub-point) start position (through the successive random repositioning of the agent start position) such that a distinct exploration step is performed relative to each subgoal configuration (with the exploration process associated with the reward-based determination of a probability of reaching the target at some time step, with a general exploration over a limited space based on the learned stochastic policy that learns a function for finding (exploring in steps 4 and 8) the optimal path using reinforcement learning).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Kuo to incorporate the teachings of Florensa for the selected unit space to be adjacent to the sub goal at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the initial point to be farther from the sub goal each time the agent has succeeded in reaching the sub goal from the initial point in the eighth step. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using curriculum learning in which a succession of progressively harder subgoal-agent starting point scenarios are used to efficiently learn the path exploration policy using reinforcement learning. (Florensa, [Abstract, p. 8, Section 6,  Figure 2, Figure 5, Table II]).

In regards to claim 10, the rejection of claim 1 is incorporated and Lee further teaches wherein the sub initial point of the agent is located at a selected unit block in the block space, ([p. 5417, Section III, Figure 2, Figure 5, Figure 6] A final path at fine resolution is then obtained by applying A* search on the configuration map under the constraint that the searching space is restricted to the set of all grid cells belonging to the augmented block path., wherein, the agent is specified/arranged within the limited space determined in response to the first exploration (e.g., see Figure 5) such that agent position incudes a sub-initial point within that grid space (see Figure 2 as previously noted).)  
However, Lee and Kuo do not explicitly teach the selected unit block being adjacent to the sub goal candidate region at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the sub initial point to be farther from the sub goal candidate region each time the agent has succeeded in reaching the sub goal candidate region from the sub initial point in the eighth step.  Neither Lee nor Kuo specifically disclose a sub-goal that is distinct from the overall goal. Neither Lee nor Kuo explicitly teaches a configuration in which the (sub)goal is in a block next to the initial point/agent block, although either framework (Kuo or Lee) does not clearly exclude this configuration.
However, Florensa, in the analogous environment of robot motion planning teaches wherein the sub initial point of the agent is located at a selected unit block in the block space the selected unit block being adjacent to the sub goal candidate region at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the sub initial point to be farther from the sub goal candidate region each time the agent has succeeded in reaching the sub goal candidate region from the sub initial point in the eighth step ([p. 2, Section 1, p. 4, Section 4, p. 11, Section A2, Algorithm 1, Procedure 2, Figure 1] The robot is first trained to reach the goal from start states nearby a given goal state. Then, leveraging that knowledge, the robot is trained to solve the task from increasingly distant start states., On the other hand, it is usually easy for the learning agent (i.e. our current policy πi) to reach the goal S g from states nearby a goal state s g ∈ S g . Therefore, learning from these states will be fast because the agent will perceive a strong signal, even under the indicator reward introduced in Section 3.2. Once the agent knows how to reach the goal from these nearby states, it can train from even further states and bootstrap its already acquired knowledge. This reverse expansion is inspired by classical RL methods like Value Iteration or Policy Iteration [34], although in our case we do not assume knowledge of the transition model and our environments have high-dimensional continuous action and state spaces., The aim of our tasks is to reach a specified goal region S g from all start states s0 ∈ S 0 that are feasible and within a certain distance of that goal region., wherein a reverse curriculum path planning framework determines a sequence of subgoals to successively solve in which the agent (starting position/point) is initially located “nearby” the sub-goal (interpreted as including a block region that is adjacent to the agent with that region also being a candidate region in the sense of being one realization of a test configuration – Figure 1) and is progressively located further from the agent (sub-point) start position (through the successive random repositioning of the agent start position) such that a distinct exploration step is performed relative to each subgoal configuration (with the exploration process associated with the reward-based determination of a probability of reaching the target at some time step, with a general exploration over a limited space based on the learned stochastic policy that learns a function for finding (exploring in steps 4 and 8) the optimal path using reinforcement learning).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Kuo to incorporate the teachings of Florensa for the selected unit block to be adjacent to the sub goal candidate region at an early state of the learning, the learning program causing the processing apparatus to further carry out: a step of changing the sub initial point to be farther from the sub goal candidate region each time the agent has succeeded in reaching the sub goal candidate region from the sub initial point in the eighth step. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using curriculum learning in which a succession of progressively harder subgoal-agent starting point scenarios are used to efficiently learn the path exploration policy using reinforcement learning. (Florensa, [Abstract, p. 8, Section 6,  Figure 2, Figure 5, Table II]).

Claim 12 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Lee, Kuo, and Florensa. 

Claim 13 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Lee, Kuo, and Florensa. 

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kuo in view of Florensa, and in further view of Bai et al. (“Multi-Density Clustering Based Hierarchical Path Planning”, 2019 2nd International Conference on Artificial Intelligence and Big Data, May, 2019, pp. 176-182), hereinafter referred to as Bai.

In regards to claim 2, the rejection of claim 1 is incorporated and Lee, Kuo, and Florensa do not further teach wherein: the second step comprises: a step of determining, when combining the unit blocks with each other, whether to arrange an additional obstacle in at least one of the unit blocks in accordance with a share of the at least one obstacle in a region of the exploring space, the region corresponding to the at least one of the unit blocks.  Although Lee teaches the combination of blocks in a coarse-to-fine manner, he does not explicitly disclose that this combination (e.g., when proceeding to a fine resolution grid) is based on a “share” of the obstacle in the grid space to be explored. Neither Kuo or Florensa disclose a block combination step.
However, Bai, in the analogous environment of path planning, teaches wherein: the second step comprises: a step of determining, when combining the unit blocks with each other, whether to arrange an additional obstacle in at least one of the unit blocks in accordance with a share of the at least one obstacle in a region of the exploring space, the region corresponding to the at least one of the unit blocks.  ([p. 177, Section III, p. 178, Section IIIA, p. 179, Section IIIB, Figure 4, Figure 3] MDC-HPA* uses a simple graph structure to divide detailed grid map into high-level linked blocks. In each high level block, obstacle cells are clustered with multiple density thresholds and their adjacent low-level grids are evaluated. After that, MDC-HPA* performs high-level path planning on abstracted block map based on an overall obstacle density evaluation of each block. Finally, a low-level path planning considering both path length and nearby obstacle density is conducted based on high level planning result., The first step focuses on constructing an elementary abstraction hierarchy. The key idea is grouping a square set of adjacent grid cells into a high-level global grid called block and linking all blocks into a high-level map. Take the grid map of 40×40 grid cells in Fig. 2 as an example. The abstraction is conducted by merging every 8×8 grid cells into one block…. and with the extended layers, the fully processed block b0 is the size of 12×12. The Fig. 4 depicts overall result of b0. In the second step, every block enlarges its territory like block b0 by overlapping neighboring blocks., It is vital to properly cluster regions of different obstacle density and quantify their effects. We hope density based clustering algorithm can give us a statistical obstacle analysis and provide planning algorithm the basis of weighing up which grids to select…. For realistic path planning, the characteristic of both agent and environment will be taken into consideration to decide the value of obstacle density threshold…. More precisely, if a core obstacle has more than MinPts1 but less than MinPts2 obstacle neighbors, we define region composed of this core obstacle and its 8 neighbors is of obstacle density level 1. If a core obstacle has more than MinPts2 obstacle neighbors, we define region composed of this core obstacle and its 8 neighbors is of obstacle density level 2. Fig.6 shows overall clustering result of the example map, and regions of high obstacle density are shown in grey., wherein, in a path planning framework, multi-resolution hierarchical clustering determines the combination of blocks with each other (to form a single coarse block) based on the distribution/density (share) of (high resolution block) obstacles within a region (a coarse but extended block region as seen in Figure 4) such that the introduction of an obstacle within the grid space (e.g., level 1 or 2) is determined according to the distribution/density (share) of the (finer resolution) blocks within the (coarse block) respective region.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Kuo, and Florensa to incorporate the teachings of Bai for the second step to comprise: a step of determining, when combining the unit blocks with each other, whether to arrange an additional obstacle in at least one of the unit blocks in accordance with a share of the at least one obstacle in a region of the exploring space, the region corresponding to the at least one of the unit blocks. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of real-time path planning in an obstacle-rich environment by using a multi-density, multi-resolution representation of those obstacles in the path learning process. (Bai, [Abstract, p. 176, Section I, p. 181, Section V,  Figure 10]).

In regards to claim 3, the rejection of claim 2 is incorporated and Lee, Kuo, and Florensa do not further teach wherein: the determining step determines whether to arrange the additional obstacle in the at least one of the unit blocks in accordance with a comparison between the share of the at least one obstacle in a region of the exploring space and a variable threshold; and the second step comprises a step of setting a value of the threshold to be higher than a predetermined reference value during an early stage of the learning of the target path.  Although Lee teaches the combination of blocks in a coarse-to-fine manner, he does not explicitly disclose that this combination (e.g., when proceeding to a fine resolution grid) is based on a “share” of the obstacle in the grid space to be explored. Neither Kuo or Florensa disclose a block combination step.
However, Bai, in the analogous environment of path planning, teaches wherein: the determining step determines whether to arrange the additional obstacle in the at least one of the unit blocks in accordance with a comparison between the share of the at least one obstacle in a region of the exploring space and a variable threshold; and the second step comprises a step of setting a value of the threshold to be higher than a predetermined reference value during an early stage of the learning of the target path.   ([p. 177, Section III, p. 178, Section IIIA, p. 179, Section IIIB, Figure 4, Figure 3] MDC-HPA* uses a simple graph structure to divide detailed grid map into high-level linked blocks. In each high level block, obstacle cells are clustered with multiple density thresholds and their adjacent low-level grids are evaluated. After that, MDC-HPA* performs high-level path planning on abstracted block map based on an overall obstacle density evaluation of each block. Finally, a low-level path planning considering both path length and nearby obstacle density is conducted based on high level planning result., The first step focuses on constructing an elementary abstraction hierarchy. The key idea is grouping a square set of adjacent grid cells into a high-level global grid called block and linking all blocks into a high-level map. Take the grid map of 40×40 grid cells in Fig. 2 as an example. The abstraction is conducted by merging every 8×8 grid cells into one block…. and with the extended layers, the fully processed block b0 is the size of 12×12. The Fig. 4 depicts overall result of b0. In the second step, every block enlarges its territory like block b0 by overlapping neighboring blocks., It is vital to properly cluster regions of different obstacle density and quantify their effects. We hope density based clustering algorithm can give us a statistical obstacle analysis and provide planning algorithm the basis of weighing up which grids to select…. For realistic path planning, the characteristic of both agent and environment will be taken into consideration to decide the value of obstacle density threshold…. More precisely, if a core obstacle has more than MinPts1 but less than MinPts2 obstacle neighbors, we define region composed of this core obstacle and its 8 neighbors is of obstacle density level 1. If a core obstacle has more than MinPts2 obstacle neighbors, we define region composed of this core obstacle and its 8 neighbors is of obstacle density level 2. Fig.6 shows overall clustering result of the example map, and regions of high obstacle density are shown in grey., wherein the determination of the presence or absence of an (additional) obstacle in a grid space is iteratively determined during coarse-to-fine exploration search with the threshold for determining the presence, absence, or level of an obstacle at a block being variable across the grid structure (it depends on the density/distribution within a block) and with the threshold changing over time (since the resolution and, hence, the number of blocks within, say, the block region at a given resolution changes over time) such that the threshold for a finer resolution structure (later stage of learning the target path) is higher relative to a coarser resolution (earlier stage) in the sense that in the limit of reaching the finest resolution, all obstacles are individually represented with the proportion of the number of (highest resolution) internal blocks defining the obstacle equal to 1 (i.e., the entire block is a distinct obstacle) corresponding to a high threshold for obstacle selection whereas at more coarse resolutions, that threshold is smaller since not all of the (highest resolution) internal blocks in a region need be obstacles in order for the (coarser) block be characterized as an (additional) obstacle.).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Kuo, and Florensa to incorporate the teachings of Bai for the determining step to determine whether to arrange the additional obstacle in the at least one of the unit blocks in accordance with a comparison between the share of the at least one obstacle in a region of the exploring space and a variable threshold; and the second step to comprise a step of setting a value of the threshold to be higher than a predetermined reference value during an early stage of the learning of the target path.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of real-time path planning in an obstacle-rich environment by using a multi-density, multi-resolution representation of those obstacles in the path learning process. (Bai, [Abstract, p. 176, Section I, p. 181, Section V,  Figure 10]).

In regards to claim 8, the rejection of claim 1 is incorporated and Lee, Kuo, and Florensa do not further teach wherein: the eighth step comprises: a step of determining whether no paths are present from the initial point to the sub goal; a step of checking whether exploring of at least one path from the initial point to the sub goal is feasible in the limited space in accordance with a sampling-based algorithm in response to determination that no paths are present from the initial point to the sub goal; and a step of updating the block space in response to determination that exploring of at least one path from the initial point to the sub goal is not feasible in the limited space.  Neither Lee nor Kuo discloses a step for evaluating the feasibility of a path although Lee and Kuo specifically use sampling-based exploration methods.
However, Florensa, in the analogous environment of robot motion planning teaches wherein: the eighth step comprises: … a step of checking whether exploring of at least one path from the initial point to the sub goal is feasible in the limited space in accordance with a sampling-based algorithm …; and a step of updating the block space ….  ([p. 4, Section 4.2, p. 11, Section A2, Algorithm 1, Procedure 2] Therefore, we choose to generate new states s 0 from a certain seed state s by applying noise in action space. This means we exploit Assumption 1 to reset the system to state s, and from there we execute short “Brownian motion” rollouts of horizon TB taking actions at+1 = t with t ∼ N (0, Σ). This method of generating “nearby” states is detailed in Procedure 2. The total sampled states M should be large enough such that the Nnew desired states startsnew, obtained by subsampling, extend in all directions around the input states starts. All states visited during the rollouts are guaranteed to be feasible and can then be used as start states to keep training the policy., wherein the motion planning framework uses Brownian motion sampling of the configuration space (at a given iteration in the successive learning of paths over respective subgoals) to find feasible configurations for path exploration such that this procedure includes implicitly checking any given path for feasibility (i.e., that it satisfies the Brownian motion selection statistics) and includes a modification of the grid/block space in response to the determination of a feasible path.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Kuo to incorporate the teachings of Florensa for the eighth step to comprise: a step of checking whether exploring of at least one path from the initial point to the sub goal is feasible in the limited space in accordance with a sampling-based algorithm; and a step of updating the block space. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using curriculum learning in which a succession of progressively harder subgoal-agent starting point scenarios are used to efficiently learn the path accordingly to feasible exploration scenarios. (Florensa, [Abstract, p. 8, Section 6,  Figure 2, Figure 5, Table II]).
However, Lee, Kuo, and Florensa do not explicitly disclose wherein: the eighth step comprises: a step of determining whether no paths are present from the initial point to the sub goal; … in response to determination that no paths are present from the initial point to the sub goal; … in response to determination that exploring of at least one path from the initial point to the sub goal is not feasible in the limited space.  Florensa does not explicitly disclose a step of determining if no paths exists given a sampled agent-goal test configuration since the Brownian motion-based sampling procedure guarantees that a path, thereby determined, will be feasible. Although both Lee and Kuo also teach sampling-based exploration methods to find a path, neither evaluates path feasibility per se. 
However, Bai, in the analogous environment of path planning, teaches wherein: the eighth step comprises: a step of determining whether no paths are present from the initial point to the … goal; a step of checking whether exploring of at least one path from the initial point to the sub goal is feasible in the limited space in accordance with a sampling-based algorithm in response to determination that no paths are present from the initial point to the sub goal; and a step of updating the block space in response to determination that exploring of at least one path from the initial point to the sub goal is not feasible in the limited space ([p. 180, Section IIIC] In most simulation maps, MDC-HPA* is capable of finding a valid high-resolution path. In some maze-like maps, however, overlapping block territory cannot always guarantee the connectivity between neighboring blocks. Even if the high-level search indicates a path from start node to goal node, obstacles may totally obstruct adjacent path block so that the low-level search encounters a dead end. In this situation, MDC-HPA* will adjust the size of a block, and the abstraction hierarchy changes correspondingly., wherein, the multi-resolution path planning framework cannot guarantee that a feasible path will exist between a (sub) goal and an agent (in a sampled test configuration) such that the framework checks (at a given iteration/resolution) whether any viable path exists and, in response to the determination that a dead end has emerged,  the configuration of the (obstruction) block space is modified.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Kuo, and Florensa to incorporate the teachings of Bai for the eighth step to comprise: a step of determining whether no paths are present from the initial point to the sub goal; a step of checking whether exploring of at least one path from the initial point to the sub goal is feasible in the limited space in accordance with a sampling-based algorithm in response to determination that no paths are present from the initial point to the sub goal; and a step of updating the block space in response to determination that exploring of at least one path from the initial point to the sub goal is not feasible in the limited space. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of real-time path planning in an obstacle-rich environment by using a multi-density, multi-resolution representation of those obstacles in the path learning process with checks in place to ensure path feasibility. (Bai, [Abstract, p. 176, Section I, p. 181, Section V,  Figure 10]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kuo in view of Florensa, and in further view of Sertack Karaman (“Sampling-based Algorithms for Optimal Path Planning Problems, PhD Thesis, MIT, September 2012, pp. 1-152), hereinafter referred to as Karaman.

In regards to claim 11, the rejection of claim 1 is incorporated and Lee further teaches 11. The computer-readable storage medium according to claim 1, wherein: the target path comprises a plurality of states, and a plurality of links each located between a corresponding adjacent pair of the states,  ([p. 5416, Section III, Figure 5, Figure 6] For a given pair of start position S and goal position G in the configuration map, we first determine the corresponding start block S' and goal block G' in the block map which include S and G respectively. We define a block path as the path found in the block map from a start block S' to a goal block G'. The block path is found by A* search in the block map based on 8-connectivity. The search on a block map can be done very fast since the size of the search space has been greatly reduced. The resulting block path is used to restrict the search space of the configuration map in the next fine search., wherein a search algorithm (A*) is used to explore the grid/block space to determine an optimized path (global path) from the initial position of the robot/agent to the goal point/region such that the various sampling points formed within that sampling-based search algorithm determine the agent states in the grid space with the path itself, for a given resolution, characterized by links between those states.)  
However, Lee, Kuo, and Florensa do not explicitly teach the learning program causing the processing apparatus to further carry out: a step of eliminating, from the target path, duplicated links; and a step of eliminating, from the target path, one of the states, a length between the one of the states and a next adjacent state thereof in the plurality of states being larger than a predetermined threshold length.  Although Lee teaches a framework for search for an optimal path (shortest) using a sampling-based exploration methodology, he does not disclose a process for eliminating duplicate links and does not disclose a learning program for path optimizations. Although both Kuo and Florensa use a learning program to guide the configuration (state) sampling in the exploration process (with Kuo using an RRT-based method) with any path likewise consisting of states and links, neither Kuo nor Florensa explicitly disclose the elimination of duplicate links.
However, Karaman, in the analogous environment of robot motion planning, teaches the learning program causing the processing apparatus to further carry out: a step of eliminating, from the target path, duplicated links; and a step of eliminating, from the target path, one of the states, a length between the one of the states and a next adjacent state thereof in the plurality of states being larger than a predetermined threshold length ([p. 47, Section 4.3.3, Algorithm 6] The RRT* algorithm is obtained by modifying the RRG in such a way that the formation of cycles is avoided, by removing "redundant" edges. Since the RRT and the RRT* graphs are directed trees with the same root and vertex set, and the edge sets that are subsets of that of the RRG, this amounts to a "rewiring" of the RRT tree, ensuring that vertices are reached through paths converging to those with minimal cost….The algorithm adds new configurations to the vertex set V in the same way as the RRT and the RRG. It also considers connections from the new vertex xnew to vertices set U of vertices within a distance r(card (V)) := min{7yRRT* (log(card (V))/ card (V))l/d, T1} to Xnew (see Line 7 of Algorithm 6). However, not all feasible connections result in new edges being inserted into the edge set E. In particular, (i) an edge is created from the vertex in U that can be connected to Xnew along a path with minimal cost, and (ii) new edges are created from Xnew to vertices in U, if the path through Xnew has lower cost than the path through the current parent; in the latter case, the edge linking the vertex to its current parent is deleted, to maintain the tree structure., wherein the RRT* algorithm (noted previously as being a component of the supervised learning program of Kuo but also comprising a learning program in a more general sense as represented in algorithm 6) specifically characterizes different configurations/states (points or configuration of points in the tree) to the vertex set that represents, as a whole, feasible links across the grid space but wherein links are eliminated if they are redundant (duplicates) or result in larger cost (i.e., larger than a threshold minimal cost where that cost is interpreted as including a shortest distance optimality metric such as in Lee) and wherein a corresponding state, such as a x_new is generally interpreted as being deleted if it is a component of the edge link to a parent that is deleted in this process.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Kuo, and Florensa to incorporate the teachings of Karaman for the learning program to cause the processing apparatus to further carry out: a step of eliminating, from the target path, duplicated links; and a step of eliminating, from the target path, one of the states, a length between the one of the states and a next adjacent state thereof in the plurality of states being larger than a predetermined threshold length. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of robot motion planning by using an optimal sampling-based algorithm (such as RRT*) in which sub-optimal or redundant path configurations (as represented by vertices of the tree) are automatically removed from further consideration to eliminate cycles and maintain an optimal tree structure. (Karaman, [p. 47, Section 4.3.3,  Figure 4-1, Figure 4.2]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zuo et al. (“A Hierarchical path planning approach based on A* and least-squares policy iteration for mobile robots”, Neurocomputing 170, 2016, pp. 257-266) teach a robot motion path planning framework that uses reinforcement learning to learn to plan the optimal path with the configuration space consisting of a sequence of sub-goals each progressively further from the agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124